PER CURIAM.
We affirm the trial court’s order denying appellants’ motion to dissolve the temporary and permanent injunction, because the record contains competent, substantial evidence to support the trial judge’s findings that appellee showed a substantial likelihood of success on the merits of its trademark infringement action. We also affirm on the basis that appellee proved the requisite likelihood of irreparable harm to be entitled to an injunction.
While we agree with appellants that the amount of the injunction bond ($1,000) is insufficient to cover damages, we note that appellants failed to request modification of the bond amount below, and merely asserted their right to attorney’s fees in excess of the bond if the motion to dissolve was granted. We therefore affirm without prejudice to appellants’ filing a motion to modify the injunction as to the amount of bond.
AFFIRMED.
ERVIN, VAN NORTWICK and BROWNING, JJ., CONCUR.